                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                            Entered:03/13/20 10:23:54 Page1 of 69

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                         Chapter       7                                                   ❑Check if this is an
                                                                                                                                      amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



  1. Debtor's name                                Cadeso, LLC


  2. All other names debtor used                  The Otherside Restaurant
     in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



  3. Debtor's federal Employer                    8      1 – 1    6   1    6       2   7     9
     Identification Number (EIN)



  4. Debtor's address                             Principal place of business                                 Mailing address, if different from principal
                                                                                                              place of business

                                                  900 Moraine Ave.
                                                  Number         Street                                       Number      Street

                                                                                                              PO Box 3184
                                                                                                              P.O. Box
                                                  Estes Park, CO 80517
                                                  City                                     State   ZIP Code    Estes Park, CO 80517
                                                                                                              City                          State      ZIP Code


                                                  Larimer                                                     Location of principal assets, if different from
                                                  County                                                      principal place of business


                                                                                                              Number      Street




                                                                                                              City                          State      ZIP Code




  5. Debtor's website (URL)


  6. Type of debtor                               ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:

Official Form 201                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                         Entered:03/13/20 10:23:54 Page2 of 69

Debtor      Cadeso, LLC                                                                           Case number (if known)
           Name
                                       A. Check one:
  7. Describe debtor's business
                                       ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       ❑Railroad (as defined in 11 U.S.C. §101(44))
                                       ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                       ✔None of the above
                                       ❑
                                       B. Check all that apply:
                                       ❑   Tax-exempt entity (as described in 26 U.S.C. §501)

                                       ❑   Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                       ❑   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                          debtor. See http://www.uscourts.gov/four-digit-national-association-naics-codes .


  8. Under which chapter of the        Check one:
     Bankruptcy Code is the            ✔ Chapter 7
                                       ❑
     debtor filing?
                                       ❑ Chapter 9
                                       ❑ Chapter 11. Check all that apply:
                                          ❑ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                 insiders or affiliates) are less than (amount subject to adjustment on and every 3
                                                 years after that).
                                            ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                 of operations, cash-flow statement, and federal income tax return or if all of these
                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                            ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                 chooses to proceed under Subchapter V of Chapter 11.
                                            ❑    A plan is being filed with this petition.

                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of
                                                 creditors, in accordance with 11 U.S.C. § 1126(b).
                                            ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                 Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                            ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                 Rule 12b-2.
                                       ❑   Chapter 12

  9. Were prior bankruptcy cases       ✔No
                                       ❑
     filed by or against the debtor
     within the last 8 years?
                                       ❑Yes.    District                                   When                    Case number
                                                                                                  MM / DD / YYYY

     If more than 2 cases, attach a             District                                   When                    Case number
     separate list.                                                                               MM / DD / YYYY


 10. Are any bankruptcy cases          ✔No
                                       ❑
                                       ❑Yes.
     pending or being filed by a
     business partner or an                     Debtor                                                          Relationship
     affiliate of the debtor?                   District                                                           When
                                                                                                                               MM / DD / YYYY
     List all cases. If more than 1,
Official Form 201                              Case Petition
                                            Voluntary number,forifNon-Individuals
                                                                   known          Filing for Bankruptcy                                         page 2
     attach a separate list.
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                           Entered:03/13/20 10:23:54 Page3 of 69

Debtor      Cadeso, LLC                                                                           Case number (if known)
           Name


 11. Why is the case filed in     Check all that apply:
     this district?
                                  ✔Debtor has had its domicile, principal place of business, or principal assets in this district
                                  ❑
                                     for 180 days immediately preceding the date of this petition or for a longer part of such
                                     180 days than in any other district.

                                  ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending
                                     in this district.

 12. Does the debtor own or       ✔No
                                  ❑
     have possession of any
     real property or personal
                                  ❑Yes.     Answer below for each property that needs immediate attention. Attach additional sheets
                                            if needed.
     property that needs
     immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                health or safety.
                                                 What is the hazard?


                                            ❑ It needs to be physically secured or protected from the weather.
                                            ❑ It includes perishable goods or assets that could quickly deteriorate or lose value
                                                without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                securities-related assets or other options).
                                            ❑ Other
                                            Where is the property?
                                                                         Number        Street




                                                                         City                                      State


                                                                           ZIP Code

                                            Is the property insured?
                                            ❑No
                                            ❑Yes.        Insurance agency
                                                         Contact name
                                                         Phone

         Statistical and administrative information

     13. Debtor’s estimation of   Check one:
         available funds?         ❑Funds will be available for distribution to unsecured creditors.
                                  ✔After any administrative expenses are paid, no funds will be available for distribution to
                                  ❑
                                     unsecured creditors.

     14. Estimated number of       ✔
                                   ❑   1-49   ❑    50-99           ❑    1,000-5,000                        ❑   25,001-50,000
         creditors                 ❑   100-199    ❑      200-999   ❑    5,001-10,000                       ❑   50,000-100,000
                                                                   ❑    10,001-25,000                      ❑   More than 100,000


     15. Estimated assets          ✔
                                   ❑   $0-$50,000                      ❑   $1,000,001-$10 million              ❑   $500,000,001-$1 billion
                                   ❑   $50,001-$100,000                ❑   $10,000,001-$50 million             ❑   $1,000,000,001-$10 billion
                                   ❑   $100,001-$500,000               ❑   $50,000,001-$100 million            ❑   $10,000,000,001-$50 billion
                                   ❑   $500,001-$1 million             ❑   $100,000,001-$500 million           ❑   More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                                   Entered:03/13/20 10:23:54 Page4 of 69

Debtor      Cadeso, LLC                                                                                       Case number (if known)
           Name




     16. Estimated liabilities
                                      ❑    $0-$50,000                           ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
                                      ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                      ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                      ✔
                                      ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million                  ❑   More than $50 billion


         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                    up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
         of authorized
                                              I have been authorized to file this petition on behalf of the debtor.
         representative of debtor
                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                             Executed on     03/13/2020
                                                             MM/ DD/ YYYY



                                         ✘                      /s/ Rebeca Solano                                                    Rebeca Solano
                                             Signature of authorized representative of debtor                     Printed name


                                             Title                        Member



     18. Signature of attorney
                                         ✘                /s/ Algirdas Mykolas Liepas                             Date         03/13/2020
                                                                                                                               MM/ DD/ YYYY
                                             Signature of attorney for debtor



                                             Algirdas Mykolas Liepas
                                             Printed name


                                             Algirdas M. Liepas PC
                                             Firm name


                                             4025 Automation Way Unit C4
                                             Number          Street


                                             Fort Collins                                                             CO               80525-3447
                                             City                                                                     State            ZIP Code



                                             (970) 493-3359                                                            algirdas@liepas.com
                                             Contact phone                                                             Email address



                                             15414                                                                     CO
                                             Bar number                                                                State




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                        Entered:03/13/20 10:23:54 Page5 of 69

 Fill in this information to identify the case:

 Debtor name                                      Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                  Type of account                    Last 4 digits of account number
       3.1 Bank of Estes Park                                             Checking account                          5995                                         $300.00

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                  $300.00
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       7.1 Security Deposit with Landlord                                                                                                                        $1,700.00




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                             page 1
                 Case:20-11865-CDP Doc#:1 Filed:03/13/20                                             Entered:03/13/20 10:23:54 Page6 of 69

Debtor         Cadeso, LLC                                                                                              Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                $1,700.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                    $0.00                  -                     $0.00                  = ...... ➔                                $0.00
                                       face amount                                 doubtful or uncollectible accounts


         11b. Over 90 days old:                       $0.00                  -                     $0.00                  = ...... ➔                                $0.00
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page7 of 69

Debtor        Cadeso, LLC                                                                                       Case number (if known)
             Name



         None


  17.    Total of Part 4
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ❑No. Go to Part 6.
         ✔Yes. Fill in the information below.
         ❑

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         22.1 Liquors                                                                             (Unknown)                                             $1,583.00
                                                                    MM / DD / YYYY


         Additional Page Total - See continuation page for additional entries                                                                           $1,878.00

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                          $3,461.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)




Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                         Entered:03/13/20 10:23:54 Page8 of 69

Debtor        Cadeso, LLC                                                                                       Case number (if known)
             Name



  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.

  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles




Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page9 of 69

Debtor        Cadeso, LLC                                                                                        Case number (if known)
             Name



  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                               Net book value of   Valuation method used      Current value of debtor's
                                                                                           debtor's interest   for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         None


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         41.1 Computer                                                                             (Unknown)                                               $300.00


         Additional Page Total - See continuation page for additional entries                                                                            $1,990.00

  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                         $2,290.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ❑No. Go to Part 9.
         ✔Yes. Fill in the information below.
         ❑
         General description                                                               Net book value of   Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest   for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 106A/B                                                               Schedule A/B: Property                                                page 5
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                         Entered:03/13/20 10:23:54 Page10 of 69

Debtor        Cadeso, LLC                                                                                             Case number (if known)
             Name



         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         50.1 Decorative pots (Qty. 6)                                                             (Unknown)                                                    $300.00


         Additional Page Total - See continuation page for additional entries                                                                                $16,165.00

  51.    Total of Part 8
                                                                                                                                                             $16,465.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes


Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                     Entered:03/13/20 10:23:54 Page11 of 69

Debtor        Cadeso, LLC                                                                                          Case number (if known)
             Name


  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property


  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes



Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                     Entered:03/13/20 10:23:54 Page12 of 69

Debtor        Cadeso, LLC                                                                                   Case number (if known)
             Name




 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑

                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         77.1 Versitouch restaurant software system                                                                                                 $1,500.00


  78.    Total of Part 11
                                                                                                                                                    $1,500.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                 Case:20-11865-CDP Doc#:1 Filed:03/13/20                                                                 Entered:03/13/20 10:23:54 Page13 of 69

Debtor         Cadeso, LLC                                                                                                                       Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                     Current value of                                Current value
                                                                                              personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5,
      Part 1.                                                                                                         $300.00

  81. Deposits and prepayments. Copy line 9, Part 2.                                                              $1,700.00

  82. Accounts receivable. Copy line 12, Part 3.


  83. Investments. Copy line 17, Part 4.


  84. Inventory. Copy line 23, Part 5.                                                                            $3,461.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.


  86. Office furniture, fixtures, and equipment; collectibles.
      Copy line 43, Part 7.                                                                                       $2,290.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                 $16,465.00


                                                                                                                                    ➔
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.


  90. All other assets. Copy line 78, Part 11.                                           +                        $1,500.00



  91. Total. Add lines 80 through 90 for each column......                           91a.                       $25,716.00       + 91b.                               $0.00



                                                                                                                                                                              $25,716.00
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                             page 9
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                       Entered:03/13/20 10:23:54 Page14 of 69

Debtor        Cadeso, LLC                                                                                     Case number (if known)
             Name



          Additional Page


         General description                                    Date of the last       Net book value of    Valuation method used      Current value of debtor's
                                                                physical inventory     debtor's interest    for current value          interest
                                                                                       (Where available)
  22. Other inventory or supplies - Continued
         22.2 Beer                                                                              (Unknown)                                               $137.00
                                                                   MM / DD / YYYY

         22.3 Wine                                                                              (Unknown)                                             $1,399.00
                                                                   MM / DD / YYYY

         22.4 Sodas/non-alcoholic beverages                                                     (Unknown)                                               $342.00
                                                                   MM / DD / YYYY

         General description                                                           Net book value of    Valuation method used      Current value of debtor's
                                                                                       debtor's interest    for current value          interest
                                                                                       (Where available)

  41. Office equipment - Continued

         41.2 5 POS touch screen units w/cc swipe                                               (Unknown)                                             $1,000.00

         41.3 5 Thermal printers                                                                (Unknown)                                               $350.00

         41.4 2 Kitchen printers                                                                (Unknown)                                               $140.00

         41.5 Computer (CPU and screen)                                                         (Unknown)                                               $500.00

         General description                                                           Net book value of    Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or     debtor's interest    for current value          interest
         N-number)                                                                     (Where available)

  50. Other machinery, fixtures, and equipment - Continued

         50.2 Oak wood laminate tables (Qty. 29)                                                (Unknown)                                               $580.00

         50.3 Superior soup warmer                                                              (Unknown)                                                $20.00

         50.4 Restaurant chairs (Qty. 82)                                                       (Unknown)                                               $820.00

         50.5 Dessert display cart                                                              (Unknown)                                                $20.00

         50.6 110 Metal Chairs                                                                  (Unknown)                                             $1,100.00

         50.7 Glassware                                                                         (Unknown)                                               $400.00

         50.8 Columbus flatware setting                                                         (Unknown)                                               $500.00

         50.9 All porcelain (plates, coffee cups and other)                                     (Unknown)                                             $1,500.00

         50.10 7 wooden high chairs                                                             (Unknown)                                                $35.00

         50.11 Hostess station                                                                  (Unknown)                                                $20.00

         50.12 Leather bench (5 feet)                                                           (Unknown)                                                $40.00

         50.13 Leather bench (3feet)                                                            (Unknown)                                                $25.00

         50.14 Reception table                                                                  (Unknown)                                                $25.00

         50.15 4 round glass bar tables                                                         (Unknown)                                               $160.00

         50.16 12 highboy lounge bar chairs                                                     (Unknown)                                               $300.00

         50.17 6 silver lounge bar stools                                                       (Unknown)                                                $90.00



Official Form 106A/B                                                             Schedule A/B: Property                                              page 10
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                Entered:03/13/20 10:23:54 Page15 of 69

Debtor       Cadeso, LLC                                                             Case number (if known)
             Name



          Additional Page


         50.18 True upright beer cooler                                  (Unknown)                              $200.00


         50.19 2 Back bar under counter tap                              (Unknown)                              $400.00


         50.20 Three head beer tap                                       (Unknown)                               $50.00


         50.21 Bar service counter                                       (Unknown)                              $150.00


         50.22 3 LED lighted liquor display shelves 24"                  (Unknown)                              $300.00


         50.23 4 LED lighted liquor display shelves 18"                  (Unknown)                              $200.00


         50.24 Three 40" TVs (Vizio and Westinghouse)                    (Unknown)                              $300.00


         50.25 Plastic salad bar and sneeze guard                        (Unknown)                               $50.00


         50.26 Salad bar (boat)                                          (Unknown)                               $50.00


         50.27 Table top salad bar 5'                                    (Unknown)                              $150.00


         50.28 Plastic table 8'                                          (Unknown)                               $30.00


         50.29 Pictures                                                  (Unknown)                              $160.00


         50.30 Christmas Tree                                            (Unknown)                              $150.00


         50.31 Christmas Wreath                                          (Unknown)                              $100.00


         50.32 Other seasonal decorations                                (Unknown)                              $150.00


         50.33 Wooden Patio furniture (4 sets)                           (Unknown)                              $160.00


         50.34 Panasonic microware                                       (Unknown)                               $25.00


         50.35 Sharp Microware                                           (Unknown)                               $25.00


         50.36 Magic chef microware                                      (Unknown)                               $25.00


         50.37 Sandwich prepare table                                    (Unknown)                               $50.00


         50.38 S.s. prep. table 30"x60"                                  (Unknown)                              $100.00


         50.39 S.s. prep. table 30"x24"                                  (Unknown)                               $80.00


         50.40 2 Imperial gas fryers                                     (Unknown)                              $400.00


         50.41 Traulsen dual temp. upright fridge 48"                    (Unknown)                              $150.00


Official Form 106A/B                                      Schedule A/B: Property                              page 11
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                 Entered:03/13/20 10:23:54 Page16 of 69

Debtor       Cadeso, LLC                                                             Case number (if known)
            Name



          Additional Page


         50.42 Traulsen upright pass through fridge 48"                  (Unknown)                               $150.00


         50.43 True sandwich prep. table 67"                             (Unknown)                                $70.00


         50.44 Sandwich prep table 27"                                   (Unknown)                                $40.00


         50.45 Electric 2 hole steamtable 45"                            (Unknown)                               $120.00


         50.46 Wall mount montage Salamander 36"                         (Unknown)                               $150.00


         50.47 S.s. counter top w/shelves 24" x 30"                      (Unknown)                                $40.00


         50.48 S.s. counter top w/shelves 84" x 24"                      (Unknown)                                $60.00


         50.49 Wall mount rack 4 shelves 16" x 48"                       (Unknown)                                $40.00


         50.50 Kelvinator ice cream box                                  (Unknown)                                $40.00


         50.51 APW bread warmer                                          (Unknown)                                $30.00


         50.52 Ss wall mount shelf 84"                                   (Unknown)                                $30.00


         50.53 Wall mount rack 4 shelves 16" x 48"                       (Unknown)                                $40.00


         50.54 Wall mount rack 3 shelves 36" x 20"                       (Unknown)                                $40.00


         50.55 Kitchen bus cart                                          (Unknown)                                $20.00


         50.56 2 APW rotary toaster                                      (Unknown)                               $600.00


         50.57 18 plastic laminate tables                                (Unknown)                               $540.00


         50.58 Wire shelving unit 18" x 72"x 72"                         (Unknown)                                $80.00


         50.59 2 aluminum shelving units 18"x24"x60"                     (Unknown)                               $160.00


         50.60 Wire shelving unit 24"x60"x72"                            (Unknown)                                $80.00


         50.61 Manitowoc ice cooler machine                              (Unknown)                             $1,000.00


         50.62 Ss steam table pans                                       (Unknown)                               $400.00


         50.63 Fiberglass cutting boards (20 apx.)                       (Unknown)                                $75.00


         50.64 Aluminum pots and pans (18 apx.)                          (Unknown)                               $180.00


         50.65 Lexan containers 18"x24" (20 apx.)                        (Unknown)                               $200.00


Official Form 106A/B                                      Schedule A/B: Property                              page 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                Entered:03/13/20 10:23:54 Page17 of 69

Debtor       Cadeso, LLC                                                             Case number (if known)
            Name



          Additional Page


         50.66 Cambro food containers (48 apx.)                          (Unknown)                               $140.00


         50.67 Ss Prep. table                                            (Unknown)                                $40.00


         50.68 Hobart Buffalo chopper                                    (Unknown)                                $80.00


         50.69 Ss wall mount shelf 14"x84"                               (Unknown)                                $40.00


         50.70 American Eagle mixer                                      (Unknown)                               $500.00


         50.71 Ss Stand 24"x30"                                          (Unknown)                                $40.00


         50.72 Ss prep. table w/hand sink                                (Unknown)                               $150.00


         50.73 Witco cook and hold oven                                  (Unknown)                                $80.00


         50.74 Two compartment vegetable prep. sink                      (Unknown)                                $80.00


         50.75 Wall mount shelf 48"                                      (Unknown)                                $40.00


         50.76 Wall mount shelf 36"                                      (Unknown)                                $40.00


         50.77 Wall mount shelf 9"                                       (Unknown)                                $20.00


         50.78 Wall mount shelf 5"                                       (Unknown)                                $20.00


         50.79 Wire shelving unit 20"x36"x84"                            (Unknown)                                $40.00


         50.80 Wire shelving unit 24"x30"x84"                            (Unknown)                                $40.00


         50.81 4 Wire shelving unit 24"x48"x84" (40c/u)                  (Unknown)                               $160.00


         50.82 Belkel Slicer                                             (Unknown)                                $30.00


         50.83 Ss prep. table 21"x36"                                    (Unknown)                                $40.00


         50.84 Wire shelving unit 18"x60"x72"                            (Unknown)                                $40.00


         50.85 Cook shock smoker                                         (Unknown)                               $100.00


         50.86 Montague flat top w/oven under                            (Unknown)                               $100.00


         50.87 Three hole gas steam table                                (Unknown)                               $150.00


         50.88 Plastic containers                                        (Unknown)                                $50.00


         50.89 Stainless steel containers                                (Unknown)                               $150.00


Official Form 106A/B                                      Schedule A/B: Property                              page 13
              Case:20-11865-CDP Doc#:1 Filed:03/13/20              Entered:03/13/20 10:23:54 Page18 of 69

Debtor       Cadeso, LLC                                                          Case number (if known)
            Name



          Additional Page


         50.90 Shelves                                                (Unknown)                                $40.00


         50.91 Small assortment ware                                  (Unknown)                               $100.00


         50.92 Servers trays                                          (Unknown)                                $50.00


         50.93 Hand mixer                                             (Unknown)                                $50.00


         50.94 12 stainless steel water pitchers                      (Unknown)                               $120.00


         50.95 16 stainless steel chafers                             (Unknown)                               $140.00


         50.96 24 water pitcher bottles                               (Unknown)                               $120.00


         50.97 Imperial double stock convention oven                  (Unknown)                               $100.00




Official Form 106A/B                                   Schedule A/B: Property                              page 14
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                            Entered:03/13/20 10:23:54 Page19 of 69

 Fill in this information to identify the case:

 Debtor name                                          Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                                 Describe debtor’s property that is subject to a lien               $14,095.00                  $25,716.00
    Colorado Department of Revenue                                  2 Kitchen printers
                                                                    5 POS touch screen units w/cc swipe
        Creditor's mailing address
                                                                    5 Thermal printers
        1375 Sherman Street
                                                                    Bank of Estes Park
         Denver, CO 80261
                                                                    Beer
        Creditor's email address, if known
                                                                    See continuation page.

        Date debt was incurred     2.28.19-9.30.19                  Describe the lien
                                                                    Tax Lien-Colorado Wage Withholding
        Last 4 digits of account
        number                         1   2      1     0  Is the creditor an insider or related party?
                                                            ✔
        Do multiple creditors have an interest in the same ❑ No
        property?                                          ❑Yes.
        ❑No.                                                  Is anyone else liable on this claim?
        ❑Yes. Specify each creditor, including this creditor, ❑
        ✔                                                      ✔ No
              and its relative priority.                      ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                For Asset: 2 Kitchen printers            As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                         ❑Contingent
                1) Colorado Department of Revenue
                2) Colorado Department of Revenue
                                                         ❑Unliquidated
                For Asset: 5 POS touch screen units w/cc ❑Disputed
                swipe
                1) Colorado Department of Revenue
                2) Colorado Department of Revenue

                 For Asset: 5 Thermal printers
                 1) Colorado Department of Revenue
                 2) Colorado Department of Revenue

                 For Asset: Bank of Estes Park
                 1) Colorado Department of Revenue
                  2) Colorado Department of Revenue
 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                   $25,716.00




Official Form 206D                                             Schedule D: Creditors Who Have Claims Secured by Property                                         page 1 of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                 Entered:03/13/20 10:23:54 Page20 of 69

Debtor     Cadeso, LLC                                                                                   Case number (if known)
           Name

                                                                                                                Column A               Column B
 Part 1: Additional Page
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

              For Asset: Beer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Computer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Computer (CPU and screen)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Security Deposit with Landlord
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: 110 Metal Chairs
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 12 highboy lounge bar chairs
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: 12 stainless steel water pitchers
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: 16 stainless steel chafers
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 18 plastic laminate tables
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 2 aluminum shelving units
              18"x24"x60"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 2 APW rotary toaster
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 2 Back bar under counter tap
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                 Entered:03/13/20 10:23:54 Page21 of 69

Debtor     Cadeso, LLC                                                                                   Case number (if known)
           Name

                                                                                                                Column A               Column B
 Part 1: Additional Page
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

              For Asset: 2 Imperial gas fryers
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 24 water pitcher bottles
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 3 LED lighted liquor display
              shelves 24"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 4 LED lighted liquor display
              shelves 18"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 4 round glass bar tables
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 4 Wire shelving unit
              24"x48"x84" (40c/u)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 6 silver lounge bar stools
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: 7 wooden high chairs
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: All porcelain (plates, coffee
              cups and other)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Aluminum pots and pans (18
              apx.)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: American Eagle mixer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: APW bread warmer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page22 of 69

Debtor     Cadeso, LLC                                                                                  Case number (if known)
           Name

                                                                                                               Column A               Column B
 Part 1: Additional Page
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

              For Asset: Bar service counter
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Belkel Slicer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Cambro food containers (48
              apx.)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Christmas Tree
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Christmas Wreath
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Columbus flatware setting
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Cook shock smoker
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Decorative pots (Qty. 6)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Dessert display cart
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Electric 2 hole steamtable 45"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Fiberglass cutting boards (20
              apx.)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Glassware
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page23 of 69

Debtor     Cadeso, LLC                                                                                  Case number (if known)
           Name

                                                                                                               Column A               Column B
 Part 1: Additional Page
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

              For Asset: Hand mixer
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Hobart Buffalo chopper
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Hostess station
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Imperial double stock
              convention oven
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Kelvinator ice cream box
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Kitchen bus cart
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Leather bench (3feet)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Leather bench (5 feet)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Lexan containers 18"x24" (20
              apx.)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Liquors
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Magic chef microware
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Manitowoc ice cooler machine
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                  Entered:03/13/20 10:23:54 Page24 of 69

Debtor     Cadeso, LLC                                                                                    Case number (if known)
           Name

                                                                                                                 Column A               Column B
 Part 1: Additional Page
                                                                                                                 Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous        Do not deduct the      that supports this
 page.                                                                                                           value of collateral.   claim

              For Asset: Montague flat top w/oven
              under
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Oak wood laminate tables (Qty.
              29)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Other seasonal decorations
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Panasonic microware
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Pictures
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Plastic containers
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Plastic salad bar and sneeze
              guard
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Plastic table 8'
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Reception table
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Restaurant chairs (Qty. 82)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: S.s. counter top w/shelves 24" x
              30"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: S.s. counter top w/shelves 84" x
              24"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue



Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page [num] of [num]
            Case:20-11865-CDP Doc#:1 Filed:03/13/20                                 Entered:03/13/20 10:23:54 Page25 of 69

Debtor     Cadeso, LLC                                                                                  Case number (if known)
          Name

                                                                                                               Column A               Column B
 Part 1: Additional Page
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

             For Asset: S.s. prep. table 30"x24"
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: S.s. prep. table 30"x60"
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Salad bar (boat)
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Sandwich prep table 27"
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Sandwich prepare table
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Servers trays
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Sharp Microware
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Shelves
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Small assortment ware
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Sodas/non-alcoholic beverages
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue


             For Asset: Ss Prep. table
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Ss prep. table 21"x36"
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Ss prep. table w/hand sink
             1) Colorado Department of Revenue
             2) Colorado Department of Revenue

             For Asset: Ss Stand 24"x30"
               1) Colorado Department of Revenue
Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                   page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                     Entered:03/13/20 10:23:54 Page26 of 69

Debtor     Cadeso, LLC                                                                                           Case number (if known)
           Name

                                                                                                                        Column A                Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the       that supports this
 page.                                                                                                                  value of collateral.    claim

              For Asset: Wall mount shelf 48"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wall mount shelf 5"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wall mount shelf 9"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wine
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wire shelving unit 18" x 72"x
              72"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wire shelving unit 18"x60"x72"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Wire shelving unit 20"x36"x84"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Wire shelving unit 24"x30"x84"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Wire shelving unit 24"x60"x72"
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue


              For Asset: Witco cook and hold oven
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

              For Asset: Wooden Patio furniture (4
              sets)
              1) Colorado Department of Revenue
              2) Colorado Department of Revenue

     Remarks: Unpaid state income tax wage withholding. C.R.S. § 39-22-604(7)(a).



2.2 Creditor’s name                                       Describe debtor’s property that is subject to a lien                     $11,621.00              $25,816.00
    Colorado Department of Revenue                        Wine
Official Form 206D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                      Entered:03/13/20 10:23:54 Page27 of 69

Debtor      Cadeso, LLC                                                                                         Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Colorado Attorney General                                                                                Line     2.1                   1    2      1   0
     Ralph L. Carr Colorado Judicial Center
     1300 Broadway, 10th Floor
     Denver, CO 80203

     Colorado Attorney General                                                                                Line     2.2                   1    2      1   0
     Ralph L. Carr Colorado Judicial Center
     1300 Broadway, 10th Floor
     Denver, CO 80203




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page [num] of [num]
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                             Entered:03/13/20 10:23:54 Page28 of 69

Debtor     Cadeso, LLC                                                                                 Case number (if known)
           Name

 Part 1: Additional Page

 2.

2.1 Creditor’s name                             Describe debtor’s property that is subject to a lien
    Colorado Department of Revenue              Computer

                                                Computer

                                                Computer (CPU and screen)

                                                Security Deposit with Landlord

                                                110 Metal Chairs

                                                12 highboy lounge bar chairs

                                                12 stainless steel water pitchers

                                                16 stainless steel chafers

                                                18 plastic laminate tables

                                                2 aluminum shelving units 18"x24"x60"

                                                2 APW rotary toaster

                                                2 Back bar under counter tap

                                                2 Imperial gas fryers

                                                24 water pitcher bottles

                                                3 LED lighted liquor display shelves 24"

                                                4 LED lighted liquor display shelves 18"

                                                4 round glass bar tables

                                                4 Wire shelving unit 24"x48"x84" (40c/u)

                                                6 silver lounge bar stools

                                                7 wooden high chairs

                                                All porcelain (plates, coffee cups and other)

                                                Aluminum pots and pans (18 apx.)

                                                American Eagle mixer

                                                APW bread warmer

                                                Bar service counter

                                                Belkel Slicer

                                                Cambro food containers (48 apx.)

                                                Christmas Tree

                                                Christmas Wreath

                                                Columbus flatware setting

                                                Cook shock smoker

                                                Decorative pots (Qty. 6)

                                                Dessert display cart

                                                Electric 2 hole steamtable 45"

                                                Fiberglass cutting boards (20 apx.)

                                                Glassware

                                                Hand mixer

                                                Hobart Buffalo chopper

                                                  Hostess station
Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property               page [num] of [num]
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page29 of 69

 Fill in this information to identify the case:

 Debtor name                                      Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $0.00                           $0.00
       Algirdas M. Liepas PC                                    Check all that apply.
                                                                ❑ Contingent
       4025 Automation Way Unit C4                              ❑ Unliquidated
       Fort Collins, CO 80525-3447                              ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred


                                                                Is the claim subject to offset?
       Last 4 digits of account                                 ✔ No
                                                                ❑
       number                                                   ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
2.2 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:      $0.00                           $0.00
       Algirdas M. Liepas PC                                    Check all that apply.
                                                                ❑ Contingent
       4025 Automation Way Unit C4                              ❑ Unliquidated
       Fort Collins, CO 80525-3447                              ❑ Disputed
                                                                Basis for the Claim:
       Date or dates debt was incurred


                                                                Is the claim subject to offset?
       Last 4 digits of account                                 ✔ No
                                                                ❑
       number                                                   ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 12
Case:20-11865-CDP Doc#:1 Filed:03/13/20   Entered:03/13/20 10:23:54 Page30 of 69
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page31 of 69

Debtor      Cadeso, LLC                                                                                Case number (if known)
           Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $126,893.88              $126,893.88
      Colorado Department of Revenue                   Check all that apply.
                                                       ❑ Contingent
      1375 Sherman Street                              ❑ Unliquidated
      Denver, CO 80261                                 ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Unpaid sales taxes
      9.30.18-9.30.19
                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 6 2 7 9
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
2.4 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $9,291.28                $9,291.28
      Colorado Dept. of Labor and Employment           Check all that apply.
                                                       ❑ Contingent
      PO Box 8789                                      ❑ Unliquidated
      Denver, CO 80201                                 ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Unpaid state unemployment taxes
      10.1.18-9.30.19
                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 0 0 - 6
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
     Remarks: Unpaid state unemployment taxes.
2.5 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $220,168.57              $220,168.57
      IRS Centralized Insolvency                       Check all that apply.
                                                       ❑ Contingent
      PO Box 7346                                      ❑ Unliquidated
      Philadelphia, PA 19101                           ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Unpaid Form 941 taxes.
      10.1.17-12.31.19
                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 6 2 7 9
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
     Remarks: Unpaid Federal employment taxes.




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 2 of 12
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page32 of 69

Debtor      Cadeso, LLC                                                                                Case number (if known)
           Name




 Part 1: Additional Page

2.6 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $3,624.22                $3,624.22
      IRS Centralized Insolvency                       Check all that apply.
                                                       ❑ Contingent
      PO Box 7346                                      ❑ Unliquidated
      Philadelphia, PA 19101                           ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Unpaid Form 940 Taxes
      2017-2020
                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
                                                       ❑ Yes
     number 6 2 7 9
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)
     Remarks: Includes amounts assessable after
     commencement of the case.
2.7 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $856.00                  $856.00
      Larimer County Treasury                          Check all that apply.
                                                       ❑ Contingent
      200 W. Oak Street 2100                           ❑ Unliquidated
      Ft. Collins, CO 80522-2336                       ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Sales Taxes

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 3 of 12
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                                        Entered:03/13/20 10:23:54 Page33 of 69

Debtor       Cadeso, LLC                                                                                            Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $13,517.79
       Aedo, Grimaldo Camacho                                                  Check all that apply.
                                                                               ❑ Contingent
       2540 Sunset Dr. 142                                                     ❑ Unliquidated
                                                                               ❑ Disputed
       Longmont, CO 80501
                                                                               Basis for the claim: Unpaid salary
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          x   x    x   x                 ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $652.90
       American Produce                                                        Check all that apply.
                                                                               ❑ Contingent
       5151 Bannock St.                                                        ❑ Unliquidated
                                                                               ❑ Disputed
       Denver, CO 80216-1850
                                                                               Basis for the claim: Supplies
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          3   3    8   1                 ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $70,254.00
       Biz2Credit/Itria Venture                                                Check all that apply.
                                                                               ❑ Contingent
       1 Penn Plz Ste 4530                                                     ❑ Unliquidated
                                                                               ❑ Disputed
       New York, NY 10119-4500
                                                                               Basis for the claim: Loan
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          0   6    9   3                 ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   unknown
3.4                                                                            Check all that apply.
       Caine & Weiner
                                                                               ❑ Contingent
       2000 Warrington Way                                                     ❑ Unliquidated
                                                                               ❑ Disputed
       Louisville, KY 40222
                                                                                                    Collecting foe DLL
                                                                               Basis for the claim: Financial
       Date or dates debt was incurred                                         Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Last 4 digits of account number          6   8    4   3
                                                                               ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $692.94
3.5                                                                            Check all that apply.
       Centurylink
                                                                               ❑ Contingent
       PO Box 91155                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Seattle, WA 98111
                                                                               Basis for the claim: Utilities
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          9   7    7   8                 ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4 of 12
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                  Entered:03/13/20 10:23:54 Page34 of 69

Debtor         Cadeso, LLC                                                                                     Case number (if known)
             Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
         Corporation Service Company                                        Check all that apply.
                                                                            ❑ Contingent
         PO Box 2576                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Springfield, IL 62708
                                                                            Basis for the claim: Monies loaned
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               unknown
         CT Corporation System                                              Check all that apply.
                                                                            ❑ Contingent
         Attn.: SPRS                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         330 North Brand Blvd. Suite 700
                                                                            Basis for the claim:
         Glendale, CA 91203                                                 Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
         Date or dates debt was incurred
                                                                            ❑ Yes
         Last 4 digits of account number

3.8      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $219.00
         C-Y Publications                                                   Check all that apply.
                                                                            ❑ Contingent
         7010 6th St N                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Oakdale, MN 55128-6146
                                                                            Basis for the claim: advertising
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number       x   x    x    x              ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $52,242.99
3.9                                                                         Check all that apply.
         Deer Ridge, Inc.
                                                                            ❑ Contingent
         c/o Scott Webermeier                                               ❑ Unliquidated
                                                                            ❑ Disputed
         900 Morraine Ave.                                                  Basis for the claim: Equipment
         Estes Park, CO 80517                                               Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred       xxxxxx

         Last 4 digits of account number       x   x    x    x

         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:               $2,200.00
3.10                                                                        Check all that apply.
         DLL
                                                                            ❑ Contingent
         PO Box 41602                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Philadelphia, PA 19101
                                                                            Basis for the claim: Equipment
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number       3   0    8    5              ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                  Entered:03/13/20 10:23:54 Page35 of 69

Debtor        Cadeso, LLC                                                                                     Case number (if known)
             Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $2,333.33
         EPTV Chanel 8                                                     Check all that apply.
                                                                           ❑ Contingent
         PO Box 2048                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Estes Park, CO 80517
                                                                           Basis for the claim: Advertising
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,356.79
         Farmer's Brothers                                                 Check all that apply.
                                                                           ❑ Contingent
         4500 Inovation Dr.                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Collins, CO 80525
                                                                           Basis for the claim: Supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       9   0   9    0              ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $2,034.44
         Flat Iron Provisions                                              Check all that apply.
                                                                           ❑ Contingent
         PO Box 481                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Frederick, CO 80530
                                                                           Basis for the claim: Supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $4,500.00
3.14                                                                       Check all that apply.
         Food Services of America
                                                                           ❑ Contingent
         5820 Piper Drive                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Loveland, CO 80538
                                                                           Basis for the claim: Food supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       2   2   1    2              ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
3.15                                                                       Check all that apply.
         Global Merchant Cash, Inc.
                                                                           ❑ Contingent
         64 Beaver Street Ste 415                                          ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10004
                                                                           Basis for the claim: Monies lent
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       page 6 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                    Entered:03/13/20 10:23:54 Page36 of 69

Debtor        Cadeso, LLC                                                                                       Case number (if known)
             Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $1,581.00
         Golden Malted                                                       Check all that apply.
                                                                             ❑ Contingent
         PO Box 129                                                          ❑ Unliquidated
                                                                             ❑ Disputed
         Concordville, PA 19331
                                                                             Basis for the claim: Food supplies
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number       R 2       4    0              ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               unknown
         NACM Commercial Services                                            Check all that apply.
                                                                             ❑ Contingent
         606 N. Pines Road 102                                               ❑ Unliquidated
                                                                             ❑ Disputed
         Spokane Valley, WA 99206
                                                                             Basis for the claim: Notice only
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number       3   3     8    1              ❑ Yes
         Remarks: Collecting for American Produce, LLC
3.18 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:               $365.20
         Name and Numbers                                                    Check all that apply.
                                                                             ❑ Contingent
         PO Box 1479                                                         ❑ Unliquidated
                                                                             ❑ Disputed
         Pittsburg, KS 66762
                                                                             Basis for the claim: Advertising
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number       5   4     6    3              ❑ Yes
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $350.00
3.19                                                                         Check all that apply.
         North American Directory
                                                                             ❑ Contingent
         320 E. 27th Street                                                  ❑ Unliquidated
                                                                             ❑ Disputed
         Loveland, CO 80538
                                                                             Basis for the claim: Advertising
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number       x   x     x    x              ❑ Yes
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:               $55,200.00
3.20                                                                         Check all that apply.
         Panini and Hanks
                                                                             ❑ Contingent
         9931 Oxford Rd.                                                     ❑ Unliquidated
                                                                             ❑ Disputed
         Longmont, CO 80504
                                                                             Basis for the claim: Rent/Utilities
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number       x   x     x    x              ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                  Entered:03/13/20 10:23:54 Page37 of 69

Debtor        Cadeso, LLC                                                                                     Case number (if known)
             Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $1,200.00
         Prairie Mountain Media                                            Check all that apply.
                                                                           ❑ Contingent
         PO Box 62000                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Colorado Springs, CO 80962
                                                                           Basis for the claim: Advertising
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $28,628.65
         Premium Merchant Funding                                          Check all that apply.
                                                                           ❑ Contingent
         55 Water Street, 50th Floor                                       ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10004
                                                                           Basis for the claim: Loan
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               unknown
         Procredit                                                         Check all that apply.
                                                                           ❑ Contingent
         548 Market Street #35697                                          ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94104
                                                                           Basis for the claim: Monies Loaned
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $3,000.00
3.24                                                                       Check all that apply.
         Rocky Mountain Foods Express
                                                                           ❑ Contingent
         4602 Hampshire Street                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Boulder, CO 80301
                                                                           Basis for the claim: Food Supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $20,509.29
3.25                                                                       Check all that apply.
         Shamrock Food
                                                                           ❑ Contingent
         2540 N. 29th Avenue                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85009
                                                                           Basis for the claim: Food supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       7   4   5    8              ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8 of 12
                 Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page38 of 69

Debtor        Cadeso, LLC                                                                                     Case number (if known)
             Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $16,350.29
         Solano, Rebecca                                                   Check all that apply.
                                                                           ❑ Contingent
         PO Box 2075                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Estes Park, CO 80517
                                                                           Basis for the claim: Unpaid salary
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $424.66
         Southern Glazer's of Colorado                                     Check all that apply.
                                                                           ❑ Contingent
         5270 Fox Street                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Denver, CO 80216
                                                                           Basis for the claim: Liquor supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       9   6   8    2              ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $16,154.27
         Sysco                                                             Check all that apply.
                                                                           ❑ Contingent
         5000 Beeler Street                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Denver, CO 80238
                                                                           Basis for the claim: Food supplies
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       2   0   2    3              ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $830.00
3.29                                                                       Check all that apply.
         The Hood Guy
                                                                           ❑ Contingent
         PO Box 233                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Timnath, CO 80547
                                                                           Basis for the claim: Maintenance
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,074.50
3.30                                                                       Check all that apply.
         Torres, Cambios
                                                                           ❑ Contingent
         947 Main St.                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Longmont, CO 80501-4500
                                                                           Basis for the claim: Payroll
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       x   x   x    x              ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                              Entered:03/13/20 10:23:54 Page39 of 69

Debtor        Cadeso, LLC                                                                                 Case number (if known)
             Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               unknown
         US Foods                                                      Check all that apply.
                                                                       ❑ Contingent
         11955 East Peakview Avenue                                    ❑ Unliquidated
                                                                       ❑ Disputed
         Centennial, CO 80111
                                                                                            Food and restaurant
                                                                       Basis for the claim: supplies.
         Date or dates debt was incurred                               Is the claim subject to offset?
                                                                       ✔ No
                                                                       ❑
         Last 4 digits of account number
                                                                       ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $2,197.71
         West Chem                                                     Check all that apply.
                                                                       ❑ Contingent
         PO Box 818                                                    ❑ Unliquidated
                                                                       ❑ Disputed
         Loveland, CO 80539
                                                                       Basis for the claim: Supplies
                                                                       Is the claim subject to offset?
         Date or dates debt was incurred                               ✔ No
                                                                       ❑
         Last 4 digits of account number   x   x   x    x              ❑ Yes
3.33 Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $55,680.00
         Worldwide                                                     Check all that apply.
                                                                       ❑ Contingent
         6 Venture 305                                                 ❑ Unliquidated
                                                                       ❑ Disputed
         Irvine, CA 92618
                                                                       Basis for the claim: Loan
                                                                       Is the claim subject to offset?
         Date or dates debt was incurred                               ✔ No
                                                                       ❑
         Last 4 digits of account number   x   x   x    x              ❑ Yes




Official Form 206E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                     Entered:03/13/20 10:23:54 Page40 of 69

Debtor       Cadeso, LLC                                                                                         Case number (if known)
             Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Colorado Attorney General                                                    Line 2.4

         Ralph L. Carr Colorado Judicial Center                                       ❑ Not listed. Explain                                       0    0     -    6

         1300 Broadway, 10th Floor
         Denver, CO 80203

 4.2     Murr, Siler & Accomazzo, PC                                                  Line 3.3

         Att.: G. Stephen Caravajal                                                   ❑ Not listed. Explain
         410 Seventeenth Street Suite 2400
         Denver, CO 80202

 4.3     March and Olive, LLC                                                         Line 3.9

         Attn.: Brad March                                                            ❑ Not listed. Explain
         1312 South College Avenue
         Fort Collins, CO 80524

 4.4     Joseph I. Sussman                                                            Line 3.22

         333 Pearsall Avenue 205                                                      ❑ Not listed. Explain                                       x    x     x    x

         Cedarhurst, NY 11516

 4.5     Colorado Attorney General                                                    Line 2.3

         Ralph L. Carr Colorado Judicial Center                                       ❑ Not listed. Explain
         1300 Broadway, 10th Floor
         Denver, CO 80203




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 11 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                             Entered:03/13/20 10:23:54 Page41 of 69

Debtor       Cadeso, LLC                                                                              Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $360,833.95




  5b. Total claims from Part 2                                                        5b.              $353,549.75
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $714,383.70
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 12 of 12
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                      Entered:03/13/20 10:23:54 Page42 of 69

 Fill in this information to identify the case:

 Debtor name                                      Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                          Chapter    7                                                           ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is        Colorado                                    Panini and Hanks
2.1     for and the nature of the debtor’s
        interest                                   Contract to be REJECTED                     9931 Oxford Rd.

        State the term remaining                                                               Longmont, CO 80504
                                                   0 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.2     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


Official Form 206G                                            Schedule G: Executory Contracts and Unexpired Leases                                               page 1 of 1
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                        Entered:03/13/20 10:23:54 Page43 of 69

 Fill in this information to identify the case:

 Debtor name                                        Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                               amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                    12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                       Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                       that apply:

  2.1     Aedo, Grimaldo Camacho                  2540 Sunset Drive 142                                             Biz2Credit/Itria Venture             ❑D
                                                  Street
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G
                                                  Longmont, CO 80501
                                                  City                                State         ZIP Code
                                                                                                                    Deer Ridge, Inc.                     ❑D
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G
                                                                                                                    Worldwide                            ❑D
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G

  2.2     Delgado, Carlos                         PO Box 7026                                                       Deer Ridge, Inc.                     ❑D
                                                  Street
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G
                                                  Avon, CO 81620
                                                  City                                State         ZIP Code



  2.3     Delgado, Josue                          9172 Medde Street                                                 Deer Ridge, Inc.                     ❑D
                                                  Street
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G
                                                  Westminster, CO 80031
                                                  City                                State         ZIP Code



  2.4     Solano, Elieth                          PO Box 7026                                                       Deer Ridge, Inc.                     ❑D
                                                  Street
                                                                                                                                                         ✔E/F
                                                                                                                                                         ❑
                                                                                                                                                         ❑G
                                                  Avon, CO 81620
                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                                page 1 of 2
                Case:20-11865-CDP Doc#:1 Filed:03/13/20                                Entered:03/13/20 10:23:54 Page44 of 69

Debtor      Cadeso, LLC                                                                                  Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                        Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                        that apply:

  2.5     Solano, Rebecca               PO Box 2075                                                       Biz2Credit/Itria Venture       ❑D
                                        Street
                                                                                                                                         ✔E/F
                                                                                                                                         ❑
                                                                                                                                         ❑G
                                        Estes Park, CO 80517
                                        City                                   State        ZIP Code
                                                                                                          Deer Ridge, Inc.               ❑D
                                                                                                                                         ✔E/F
                                                                                                                                         ❑
                                                                                                                                         ❑G

                                                                                                          Worldwide                      ❑D
                                                                                                                                         ✔E/F
                                                                                                                                         ❑
                                                                                                                                         ❑G



  2.6     Solano, Rebecca               PO Box 2075                                                       Corporation Service Company    ❑D
                                        Street
                                                                                                                                         ✔E/F
                                                                                                                                         ❑
                                                                                                                                         ❑G
                                        Estes Park, CO 80517
                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                      page 2 of 2
                    Case:20-11865-CDP Doc#:1 Filed:03/13/20                                                                                     Entered:03/13/20 10:23:54 Page45 of 69


 Fill in this information to identify the case:

 Debtor name                                                          Cadeso, LLC

 United States Bankruptcy Court for the:
                                        District of Colorado, Denver Division


 Case number (if known):                                                                         Chapter            7                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                             $25,716.00

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                           $25,716.00




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                              $25,716.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                               $360,833.95


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $353,549.75




 4. Total liabilities..............................................................................................................................................................................                          $740,099.70

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                        Entered:03/13/20 10:23:54 Page46 of 69

 Fill in this information to identify the case:

 Debtor name                                       Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                                   $0.00
         fiscal year to filing date:              From 01/01/2020
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2019       to    12/31/2019         ✔ Operating a business
                                                                                                 ❑                                                           $1,338,971.57
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2018       to    12/31/2018         ✔ Operating a business
                                                                                                 ❑                                                           $1,015,248.26
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2020          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2019          to    12/31/2019
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2018          to    12/31/2018
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                       Entered:03/13/20 10:23:54 Page47 of 69

Debtor           Cadeso, LLC                                                                                           Case number (if known)
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ✔None
    ❑

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.                                                                                                                 ❑Secured debt
        Creditor's name                                                                                               ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
        Street

                                                                                                                      ❑Other
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ✔None
    ❑
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.
        Creditor's name


        Street




        City                         State     ZIP Code

         Relationship to debtor



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.
        Creditor's name


        Street




        City                         State     ZIP Code



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page48 of 69

Debtor           Cadeso, LLC                                                                                            Case number (if known)
               Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                         State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         High Five Group, LLC vs                                                             Supreme Court of the State of New York                    ❑Pending
                                                                                                                                                       ❑On appeal
         Cadeso, LLC and Grimaldo E.                                                        Name
         Camacho Aedo                                                                        48 Court Street
                                                                                            Street
                                                                                                                                                       ✔Concluded
                                                                                                                                                       ❑
         Case number                                                                         County of St. Lawrence
                                                                                             Canton, NY 13617
         EFCV-19-156272                                                                     City                           State      ZIP Code

 7.2.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Itria Ventures vs Cadeso, LLC            Judgement                                  Supreme Court of the State of New York                    ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         dba The Other Side Restaurant                                                      Name
         and et al.
                                                                                                                                                       ❑Concluded
                                                                                             360 Adams Street 4
                                                                                            Street

         Case number                                                                         County of Kings
                                                                                             Brooklyn, NY 11201
         519229/2-19                                                                        City                           State      ZIP Code

 7.3.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         US Foods, Inc vs Cadeso, LLC             Complaint                                  Larimer County District Court                             ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         dba The Other Side Restaurant                                                      Name

                                                                                                                                                       ❑Concluded
                                                                                             201 LaPorte Ave. 100
                                                                                            Street
         Case number

         2019CV                                                                              Fort Collins, CO 80521
                                                                                            City                           State      ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                           Entered:03/13/20 10:23:54 Page49 of 69

Debtor           Cadeso, LLC                                                                                           Case number (if known)
               Name


 7.4.    Case title                               Nature of case                              Court or agency's name and address                     Status of case

         Itria Ventures LLC v. Cadeso,           Complaint                                   Larimer County District Court                          ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         LLC dba The Other Side                                                              Name
         Restaurant; Grimaldo E.
                                                                                                                                                    ❑Concluded
                                                                                             201 LaPorte Ave. 100
         Camacho                                                                             Street


         Case number                                                                         Fort Collins, CO 80521
                                                                                             City                            State   ZIP Code
         2019CV031010
 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                         Description of the property                              Value


        Custodian’s name
                                                              Case title                                               Court name and address
        Street
                                                                                                                      Name

                                                              Case number                                             Street
        City                         State    ZIP Code



                                                              Date of order or assignment                             City                         State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.    Recipient’s name and address                         Description of the gifts or contributions                        Dates given        Value


        Recipient’s name


        Street




        City                         State    ZIP Code


         Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 4
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                      Entered:03/13/20 10:23:54 Page50 of 69

Debtor          Cadeso, LLC                                                                                           Case number (if known)
                Name


     Description of the property lost and how the loss           Amount of payments received for the loss                           Date of loss       Value of property
     occurred                                                    If you have received payments to cover the loss, for                                  lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
     person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
     ❑None


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Algirdas M. Liepas PC                                    Attorney’s Fee                                                 3/11/2020                       $5,000.00


          Address

         4025 Automation Way Unit C4
         Street


         Fort Collins, CO 80525-3447
         City                        State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Debtor



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                    Entered:03/13/20 10:23:54 Page51 of 69

Debtor          Cadeso, LLC                                                                                        Case number (if known)
                Name


 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                         Description of property transferred or payments                 Date transfer        Total amount or
                                                             received or debts paid in exchange                              was made             value




          Address


         Street




         City                        State    ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                     Dates of occupancy


 14.1.                                                                                                         From                          To
         Street




         City                        State    ZIP Code




 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                       Entered:03/13/20 10:23:54 Page52 of 69

Debtor          Cadeso, LLC                                                                                           Case number (if known)
                Name


          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ❑None
    Financial institution name and address                    Last 4 digits of account       Type of account            Date account was             Last balance
                                                              number                                                    closed, sold, moved,         before closing
                                                                                                                        or transferred               or transfer




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page53 of 69

Debtor          Cadeso, LLC                                                                                               Case number (if known)
                Name



 18.1     Bank of Estes Park                                   XXXX– 7        8    1    9      ✔Checking
                                                                                               ❑                               09/25/2019                 $500.00
                                                                                               ❑Savings
         Name

                                                                                               ❑Money market
          255 Park Lane
         Street
                                                                                               ❑Brokerage
          Estes Park, CO 80517
                                                                                               ❑Other
         City                         State   ZIP Code


 18.2     Bank of Estes Park                                   XXXX– 9        0    3    2      ✔Checking
                                                                                               ❑                               09/26/2019                 $12,000.00
                                                                                               ❑Savings
         Name

                                                                                               ❑Money market
          255 Park Lane
         Street
                                                                                               ❑Brokerage
          Estes Park, CO 80517
                                                                                               ❑Other
         City                         State   ZIP Code


 18.3     Key Bank                                             XXXX– 2        6    1    1      ✔Checking
                                                                                               ❑                               10/09/2019                 $200.00
                                                                                               ❑Savings
         Name

                                                                                               ❑Money market
          541 Big Thompson Ave.
         Street
                                                                                               ❑Brokerage
          Estes Park, CO 80517
                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 8
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                          Entered:03/13/20 10:23:54 Page54 of 69

Debtor       Cadeso, LLC                                                                                               Case number (if known)
            Name


 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
     rented property.
     ✔None
     ❑

    Owner’s name and address                                 Location of the property                      Description of the property                    Value


   Name


   Street




   City                           State    ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
    Case number
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
                   Case:20-11865-CDP Doc#:1 Filed:03/13/20                                       Entered:03/13/20 10:23:54 Page55 of 69

Debtor           Cadeso, LLC                                                                                           Case number (if known)
                 Name


    Site name and address                              Governmental unit name and address                Environmental law, if known                 Date of notice


   Name                                               Name


   Street                                             Street




   City                        State   ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                              Governmental unit name and address                Environmental law, if known                 Date of notice


   Name                                               Name


   Street                                             Street




   City                        State   ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                         Describe the nature of the business                 Employer Identification number
                                                                                                                 Do not include Social Security number or ITIN.
 25.1.
                                                                                                                EIN:          –
          Name
                                                                                                                 Dates business existed
          Street
                                                                                                                From                   To



          City                     State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None




Official Form 207                                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
                 Case:20-11865-CDP Doc#:1 Filed:03/13/20                          Entered:03/13/20 10:23:54 Page56 of 69

Debtor        Cadeso, LLC                                                                              Case number (if known)
             Name


           Name and address                                                                        Dates of service

 26a.1.    LBS Taxes                                                                              From 10/01/2016          To present
          Name
           1110 Main Street
          Street



           Longmont, CO 80501
          City                                     State                   ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address                                                                        Dates of service

 26b.1.    Sara Pope, IRS                                                                         From 11/2018             To
          Name
           301 S. Howes Street 302
          Street



           Fort Collins, CO 80521
          City                                     State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.1.
           Aedo, Grimaldo Camacho
          Name
           2540 Sunset Dr. 142
          Street



           Longmont, CO 80501
          City                                     State                   ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ❑None
           Name and address

 26d.1.    Itria Venture
          Name
           1 Penn Plz Ste 4530
          Street



           New York, NY 10119-4500
          City                                     State                   ZIP Code




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 11
                 Case:20-11865-CDP Doc#:1 Filed:03/13/20                       Entered:03/13/20 10:23:54 Page57 of 69

Debtor       Cadeso, LLC                                                                            Case number (if known)
             Name


           Name and address

 26d.2.   Global Merchant Cash
          Name
          30 Broad Street, 14th Floor
          Street



          New York, NY 10004
          City                                  State                   ZIP Code

           Name and address

 26d.3.   Yellowstone Capital
          Name
          30 Broad Street 1462
          Street



          New York, NY 10004
          City                                  State                   ZIP Code

           Name and address

 26d.4.   Colorado Enterprise Funding
          Name
          1888 Sherman St. 530
          Street



          Denver, CO 80203
          City                                  State                   ZIP Code

           Name and address

 26d.5.   Fox Capital Group
          Name
          300 E. 56th Street 6J
          Street



          New York, NY 10021
          City                                  State                   ZIP Code

           Name and address

 26d.6.   Fox Capital Group
          Name
          1001 N. Federal HWY 310
          Street



          Hallandale, FL 33009
          City                                  State                   ZIP Code

           Name and address

 26d.7.   Everest Business Funding
          Name
          8200 NW. 52nd Terrace, 2nd Floor
          Street



          Miami, FL 33166
          City                                  State                   ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy        page 12
                   Case:20-11865-CDP Doc#:1 Filed:03/13/20                                    Entered:03/13/20 10:23:54 Page58 of 69

Debtor           Cadeso, LLC                                                                                       Case number (if known)
                 Name


            Name and address

 26d.8.     Green Capitol Funding
           Name
            116 Nassau Street 804
           Street



            New York, NY 10038
           City                                               State                   ZIP Code

            Name and address

 26d.9.     Flash Funding
           Name
            30 Broad Street 1462
           Street



            New York, NY 10004
           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                Date of             The dollar amount and basis (cost, market, or
                                                                                                 inventory           other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                      Position and nature of any interest     % of interest, if any


    Solano, Rebecca                   PO Box 2075 Estes Park, CO 80517                              Member,                               50.00 %

    Aedo, Grimaldo Camacho            2540 Sunset Drive 142 Longmont, CO 80501                      Memeber,                              50.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                      Position and nature of any      Period during which
                                                                                                    interest                        position or interest was held




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 13
                  Case:20-11865-CDP Doc#:1 Filed:03/13/20                                     Entered:03/13/20 10:23:54 Page59 of 69

Debtor          Cadeso, LLC                                                                                         Case number (if known)
                Name



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ✔ No
     ❑
     ❑Yes. Identify below.
          Name and address of recipient                                            Amount of money or                 Dates                  Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.
         Name


         Street




         City                                      State          ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                              Employer Identification number of the parent corporation

                                                                                                       EIN:            –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                                    Employer Identification number of the pension fund

                                                                                                       EIN:            –

 Part 14: Signature and Declaration




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 14
             Case:20-11865-CDP Doc#:1 Filed:03/13/20                                         Entered:03/13/20 10:23:54 Page60 of 69

Debtor      Cadeso, LLC                                                                                             Case number (if known)
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         03/13/2020
                      MM/ DD/ YYYY




           ✘                             /s/ Rebeca Solano
                Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                               Member



         Printed name                            Rebeca Solano



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 15
               Case:20-11865-CDP Doc#:1 Filed:03/13/20                                             Entered:03/13/20 10:23:54 Page61 of 69

 Fill in this information to identify the case:

 Debtor name                                      Cadeso, LLC

 United States Bankruptcy Court for the:
                             District of Colorado, Denver Division


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Aedo, Grimaldo Camacho                                                       Unpaid salary                                                                          $13,517.79
      2540 Sunset Dr. 142
      Longmont, CO 80501


2     Biz2Credit/Itria Venture                                                    Loan                                                                                    $70,254.00
      1 Penn Plz Ste 4530
      New York, NY 10119-4500


3     Colorado Department of Revenue                                               Unpaid sales taxes                                                                    $126,893.88
      1375 Sherman Street
      Denver, CO 80261


4     Colorado Department of Revenue                                              Tax Lien-Colorado                              $14,095.00          $25,716.00                 $0.00
      1375 Sherman Street                                                         Wage Withholding
      Denver, CO 80261


5     Colorado Department of Revenue                                              Tax Lien-Colorado                              $11,621.00          $25,816.00                 $0.00
      1375 Sherman Street                                                         Sales Tax
      Denver, CO 80261


6     Colorado Dept. of Labor and                                                 Unpaid state                                                                              $9,291.28
      Employment                                                                  unemployment taxes
      PO Box 8789
      Denver, CO 80201

7     Deer Ridge, Inc.                            (970) 586-2704                  Equipment                                                                               $52,242.99
      c/o Scott Webermeier                        asta@liepas.com
      900 Morraine Ave.
      Estes Park, CO 80517

8     DLL                                                                         Equipment                                                                                 $2,200.00
      PO Box 41602
      Philadelphia, PA 19101




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
              Case:20-11865-CDP Doc#:1 Filed:03/13/20                                       Entered:03/13/20 10:23:54 Page62 of 69

Debtor       Cadeso, LLC                                                                                       Case number (if known)
            Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9     EPTV Chanel 8                                                       Advertising                                                                               $2,333.33
      PO Box 2048
      Estes Park, CO 80517


10 Food Services of America                                                Food supplies                                                                            $4,500.00
   5820 Piper Drive
   Loveland, CO 80538


11 IRS Centralized Insolvency             (800) 973-0424                  Unpaid Form 941                                                                        $220,168.57
   PO Box 7346                                                            taxes.
   Philadelphia, PA 19101


12 IRS Centralized Insolvency             (800) 973-0424                   Unpaid Form 940                                                                          $3,624.22
   PO Box 7346                                                             Taxes
   Philadelphia, PA 19101


13 Panini and Hanks                                                        Rent/Utilities                                                                         $55,200.00
   9931 Oxford Rd.
   Longmont, CO 80504


14 Premium Merchant Funding                                               Loan                                                                                    $28,628.65
   55 Water Street, 50th Floor
   New York, NY 10004


15 Rocky Mountain Foods Express                                            Food Supplies                                                                            $3,000.00
   4602 Hampshire Street
   Boulder, CO 80301


16 Shamrock Food                                                           Food supplies                                                                          $20,509.29
   2540 N. 29th Avenue
   Phoenix, AZ 85009


17 Solano, Rebecca                                                         Unpaid salary                                                                          $16,350.29
   PO Box 2075
   Estes Park, CO 80517


18 Sysco                                                                   Food supplies                                                                          $16,154.27
   5000 Beeler Street
   Denver, CO 80238


19 West Chem                                                              Supplies                                                                                  $2,197.71
   PO Box 818
   Loveland, CO 80539


20 Worldwide                                                              Loan                                                                                    $55,680.00
   6 Venture 305
   Irvine, CA 92618



Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
       Case:20-11865-CDP Doc#:1 Filed:03/13/20                                      Entered:03/13/20 10:23:54 Page63 of 69

                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF COLORADO
                                                                DENVER DIVISION

IN RE: Cadeso, LLC                                                                          CASE NO

                                                                                            CHAPTER 7




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      03/13/2020              Signature                                     /s/ Rebeca Solano
                                                                              Rebeca Solano, Member
Case:20-11865-CDP Doc#:1 Filed:03/13/20       Entered:03/13/20 10:23:54 Page64 of 69


                               Grimaldo Camacho Aedo
                               2540 Sunset Dr. 142
                               Longmont, CO 80501




                               Grimaldo Camacho Aedo
                               2540 Sunset Drive 142
                               Longmont, CO 80501




                               Algirdas M. Liepas PC
                               4025 Automation Way Unit C4
                               Fort Collins, CO 80525-3447




                               American Produce
                               5151 Bannock St.
                               Denver, CO 80216-1850




                               Biz2Credit/Itria Venture
                               1 Penn Plz Ste 4530
                               New York, NY 10119-4500




                               Caine & Weiner
                               2000 Warrington Way
                               Louisville, KY 40222




                               Centurylink
                               PO Box 91155
                               Seattle, WA 98111




                               Colorado Attorney General
                               Ralph L. Carr Colorado Judicial Center
                               1300 Broadway, 10th Floor
                               Denver, CO 80203
Case:20-11865-CDP Doc#:1 Filed:03/13/20       Entered:03/13/20 10:23:54 Page65 of 69


                               Colorado Department of
                               Revenue
                               1375 Sherman Street
                               Denver, CO 80261



                               Colorado Dept. of Labor and
                               Employment
                               PO Box 8789
                               Denver, CO 80201



                               Corporation Service Company
                               PO Box 2576
                               Springfield, IL 62708




                               CT Corporation System
                               Attn.: SPRS
                               330 North Brand Blvd. Suite 700
                               Glendale, CA 91203



                               C-Y Publications
                               7010 6th St N
                               Oakdale, MN 55128-6146




                               Deer Ridge, Inc.
                               c/o Scott Webermeier
                               900 Morraine Ave.
                               Estes Park, CO 80517



                               Carlos Delgado
                               PO Box 7026
                               Avon, CO 81620




                               Josue Delgado
                               9172 Medde Street
                               Westminster, CO 80031
Case:20-11865-CDP Doc#:1 Filed:03/13/20       Entered:03/13/20 10:23:54 Page66 of 69


                               DLL
                               PO Box 41602
                               Philadelphia, PA 19101




                               EPTV Chanel 8
                               PO Box 2048
                               Estes Park, CO 80517




                               Farmer's Brothers
                               4500 Inovation Dr.
                               Fort Collins, CO 80525




                               Flat Iron Provisions
                               PO Box 481
                               Frederick, CO 80530




                               Food Services of America
                               5820 Piper Drive
                               Loveland, CO 80538




                               Global Merchant Cash, Inc.
                               64 Beaver Street Ste 415
                               New York, NY 10004




                               Golden Malted
                               PO Box 129
                               Concordville, PA 19331




                               IRS Centralized Insolvency
                               PO Box 7346
                               Philadelphia, PA 19101
Case:20-11865-CDP Doc#:1 Filed:03/13/20      Entered:03/13/20 10:23:54 Page67 of 69


                               Joseph I. Sussman
                               333 Pearsall Avenue 205
                               Cedarhurst, NY 11516




                               Larimer County Treasury
                               200 W. Oak Street 2100
                               Ft. Collins, CO 80522-2336




                               March and Olive, LLC
                               Attn.: Brad March
                               1312 South College Avenue
                               Fort Collins, CO 80524



                               Murr, Siler & Accomazzo, PC
                               Att.: G. Stephen Caravajal
                               410 Seventeenth Street Suite 2400
                               Denver, CO 80202



                               NACM Commercial Services
                               606 N. Pines Road 102
                               Spokane Valley, WA 99206




                               Name and Numbers
                               PO Box 1479
                               Pittsburg, KS 66762




                               North American Directory
                               320 E. 27th Street
                               Loveland, CO 80538




                               Panini and Hanks
                               9931 Oxford Rd.
                               Longmont, CO 80504
Case:20-11865-CDP Doc#:1 Filed:03/13/20       Entered:03/13/20 10:23:54 Page68 of 69


                               Prairie Mountain Media
                               PO Box 62000
                               Colorado Springs, CO 80962




                               Premium Merchant Funding
                               55 Water Street, 50th Floor
                               New York, NY 10004




                               Procredit
                               548 Market Street #35697
                               San Francisco, CA 94104




                               Rocky Mountain Foods
                               Express
                               4602 Hampshire Street
                               Boulder, CO 80301



                               Shamrock Food
                               2540 N. 29th Avenue
                               Phoenix, AZ 85009




                               Elieth Solano
                               PO Box 7026
                               Avon, CO 81620




                               Rebecca Solano
                               PO Box 2075
                               Estes Park, CO 80517




                               Rebecca Solano
                               PO Box 2075
                               Estes Park, CO 80517
Case:20-11865-CDP Doc#:1 Filed:03/13/20       Entered:03/13/20 10:23:54 Page69 of 69


                               Southern Glazer's of Colorado
                               5270 Fox Street
                               Denver, CO 80216




                               Sysco
                               5000 Beeler Street
                               Denver, CO 80238




                               The Hood Guy
                               PO Box 233
                               Timnath, CO 80547




                               Cambios Torres
                               947 Main St.
                               Longmont, CO 80501-4500




                               US Foods
                               11955 East Peakview Avenue
                               Centennial, CO 80111




                               West Chem
                               PO Box 818
                               Loveland, CO 80539




                               Worldwide
                               6 Venture 305
                               Irvine, CA 92618
